          Case 1:17-cr-00251-PGG Document 318
                                          317 Filed 12/01/20
                                                    11/30/20 Page 1 of 3




                                PARKER AND CARMODY, LLP
                                         ATTORNEYS AT LAW
                                          850 THIRD AVENUE
                                              14TH FLOOR
                                         NEW YORK, N.Y. 10022

DANIEL S. PARKER                                                          TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                           FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                       DanielParker@aol.com




                                                      November 30, 2020

By ECF
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                             Re: United States v. Amaury Modesto
                                         17 Cr 251 (PGG)

Dear Judge Gardephe:

         I write requesting that the Court modify the terms and conditions of Mr. Modesto’s

supervised release; specifically requesting that: 1) he be permitted to be remain outside of his

residence from 7 a.m. to 9 p.m. daily for reasons elaborated upon below; and 2) that he be

permitted to travel to the District of New Jersey and the Middle District of Pennsylvania for

purposes of work and to be able to look for a new residence.

        I have spoken with Probation Officer Florence Duggan who does not object to the

requests herein and I have spoken with AUSA Jilan Kamal who advised me that the Government

defers to the Department of Probation.

        The Court granted Mr. Modesto compassionate release in an order dated August 13, 2020

(Dkt. No. 311). and thereafter modified the conditions of Mr. Modesto’s supervised release,

changing it from home incarceration to home detention in an order dated September 7, 2020

(Dkt. No. 313).


                                                  1
         Case 1:17-cr-00251-PGG Document 318
                                         317 Filed 12/01/20
                                                   11/30/20 Page 2 of 3




       Since his release in August 2020, Mr. Modesto has been living with his wife and children

in a rental apartment in Port Jervis, NY. The City of Port Jervis, historically a regional railroad

transportation hub, is located at the confluence of the Neversink and Delaware rivers in western

Orange County, New York, north of the Delaware Water Gap. The States of New York, New

Jersey, and Pennsylvania all converge in this area and their borders are adjacent to one another.

       Mr. Modesto advised counsel that his current landlord has sold the building where Mr.

Modesto and his family reside to her son and that the son intends to evict the Modestos so that he

can live in the building. It is for that reason that Mr. Modesto needs to find a new place to live.

Mr. Modesto also informed counsel that apartment rentals are less expensive on the other side of

the border, in Pennsylvania and New Jersey.

       It is for that reason that I write the Court requesting that Mr. Modesto, who is currently

on home detention enforced by electronic monitoring, be permitted to be outside of his apartment

from 7 a.m. to 9 p.m. daily. This will allow him to continue to work at AutoZone and provide

him with time to find a new residence. Probation advised counsel that Mr. Modesto has been

doing well, is employed, and does not object to this proposed modification.

       In addition, although his current place of employment is in Matamoras, PA, which is just

over the bridge from Port Jervis, in addition to searching for a new residence in Port Jervis and

New York, because the cost of rental units is less expensive in this region of New Jersey and

Pennsylvania, we ask that Mr. Modesto be permitted to travel to the Districts of New Jersey and

the Middle District of Pennsylvania so that he could also look for an apartment there. Mr.

Modesto told counsel he is just barely making ends meet financially and if he can find an

adequate and more affordable residence across the border, it would be preferable.




                                                  2
         Case 1:17-cr-00251-PGG Document 318
                                         317 Filed 12/01/20
                                                   11/30/20 Page 3 of 3




       After speaking with Probation Officer Duggan and AUSA Kamal, I have advised Mr.

Modesto that if he identifies a potential new residence out of the District, then he will still need

Court approval to reside there and that it is possible, though not definitive depending on the

location, that he would have to seek to have his supervision transferred. Although we do not

anticipate any issues given his compliance and track record, we understand that it is up to the

accepting State to determine whether it would be willing to supervise Mr. Modesto.

       We are asking the Court to allow Mr. Modesto to search for a new residence in New

Jersey and Pennsylvania as well as in New York with the understanding that he cannot move out

of the State without Court approval.

       If the foregoing request meets with Your Honor’s approval, then I respectfully request

that you “So Order” this letter.

       Thank you for your consideration and attention to this matter.



                                                              Respectfully submitted,


                                                              Daniel S. Parker
                                                              Parker and Carmody, LLP
                                                              850 Third Avenue, 14th Floor
                                                              New York, NY 10022
                                                              Cell: 917-670-7622
                                                              DanielParker@aol.com

Cc: AUSA J. Kamal (by email)
    PO F. Duggan (by email)




                                                                   December 1, 2020
                                                  3
